Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Claims 1-14 are pending. Claims 9-11 are withdrawn from consideration as being drawn to nonelected inventions. Claims 1 and 2 are currently amended. Claims 13-14 are newly added.

The rejection of claims 1-3 and 5-8 under 35 U.S.C. 103 as being unpatentable over Tamada et al. (US 2014/0014872), hereinafter “Tamada ‘872” is withdrawn in view of Applicant’s amendment and arguments therein. 


The rejection of claims 4 and 12 under 35 U.S.C. 103 as being unpatentable over Tamada ‘872 as applied to claims 1-3 and 5-8 above, and further in view of Asano et al. (US 2015/0291851), hereinafter “Asano” is withdrawn in view of Applicant’s amendment and arguments therein. 
The rejection of claims 1-8 and 12 under 35 U.S.C. 103 as being obvious over Ishida et al. (US 2020/0024547), hereinafter “Ishida” is withdrawn in view of Applicant’s statement of common ownership. 

The rejection of claims 1-5, 7-8 and 12 under 35 U.S.C. 103 as being obvious over Tamada et al. (US 2017/0275498), hereinafter “Tamada ‘498” is withdrawn in view of Applicant’s statement of common ownership. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-8 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Kobayashi (US 2018/0072917).
	Kobayashi teaches a polishing agent including metal oxide particles; an organic acid having a monodentate ligand; a nonionic polymer; and water; in which the polishing agent has a pH of from 3 to 7.0, and the nonionic polymer includes at least one selected from the group consisting of polyglycerin, polyoxyethylene polyglyceryl ether and polyoxypropylene 

               
    PNG
    media_image1.png
    69
    437
    media_image1.png
    Greyscale

(see paragraph [0048], page 4). Formula (2) reads on the ethylene oxide-modified polyglycerin of instant claims 1 and 2. In Example 7, Kobayashi teaches a polishing agent which comprises 0.25 mass % cerium oxide particles, 0.06 mass % THF-C (tetrahydrofuran-2-carboxylic acid) as the organic acid, 0.010 mass % of polyoxyethylene diglyceryl ether (Mw 750), balance water, the polishing agent having a pH of 3.0, and the polishing agent was prepared by adding the cerium oxide, THF-C and the polyoxyethylene diglyceryl ether to pure water, followed by stirring  (see Table 1 on page 9 and paragraphs [0091]-[0092], page 8). Please note that the amount of 0.02 g/kg or more and 5 g/kg or less of the polymer in instant claim 14 is equivalent to 0.002 wt% to 0.5 wt%, hence, the 0.010 mass % of polyoxyethylene diglyceryl ether meets this limitation. The polishing agent can further include a dispersant (or aggregation preventing agent) other than the above components, and one example is an anionic polymer (see paragraph [0061], page 5), which meets instant claim 3. The object to be polished is a silicon wafer (see paragraph [0089], page 8), which meets instant claim 7.  Kobayashi teaches the limitations of the instant claims. Hence, Kobayashi anticipates the claims. 

Claims 1-3, 5, 7-8  and 14  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Hanano et al. (US 2018/0043497), hereinafter “Hanano.”
. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claims 1-3, 7-8 and 14 above.
	Kobayashi teaches the features as discussed above. Kobayashi also teaches that the organic acid having a monodentate ligand is contained in an amount of from 0.003 to 1.0 mass % based on a total mass of the polishing agent, the nonionic polymer is contained in an amount of from 0.0002 to 2.0 mass % based on the total mass of the polishing agent, and the metal oxide particles are contained in an amount of from 0.01 to 10.0 mass % based on the total mass of the polishing agent (underlining supplied; see paragraph [0014], page 1). The weight average molecular weight of the polyoxyethylene polyglyceryl ether is 300 to about 100,000, preferably from 300 to 10,000 (see paragraph [0052], page 4). Kobayashi, however, fails to specifically disclose (1): a polishing agent having pH of 2.5 or lower as recited in claim 5; (2) the polishing agent substantially does not comprise abrasive grains as recited in claim 6; and (3) the weight average molecular weight of the polymer, i.e., polyoxyethylene polyglyceryl ether, in the range from 1,000 or more and 2,000,000 or less as recited in claim 13.
With respect to difference (1), even though Kobayashi does not explicitly disclose a pH of 2.5, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap (i.e., pH 3 of prior art vs pH 2.5 of claim 5) but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.
	With respect to difference (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared the polishing agent in an amount of  0.01 mass % based on the total mass of the polishing agent because this 
With respect to difference (3), regarding the weight average molecular weight of the polymer, i.e., polyoxyethylene polyglyceryl ether, considering that Kobayashi teaches that the weight average molecular weight of the polyoxyethylene polyglyceryl ether is 300 to about 100,000, preferably from 300 to 10,000  in paragraph [0052], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claims 1-3, 7-8 and 14 above, and further in view of Asano et al. (US 2015/0291851), hereinafter “Asano.”

Asano, an analogous art, teaches the incorporation of polystyrene sulfonic acid to improve the polishing rate of the composition (see paragraphs [0050]-[0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polystyrene sulfonic acid into the polishing composition of Kobayashi because this would improve the polishing rate of the composition as taught by Asano. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanano as applied to claims 1-3, 5, 7-8  and 14  above.
	Hanano teaches the features as discussed above. Hanano also teaches that the content of the abrasive grain is preferably 0.01 mass % or more and 20 mass % or less on the basis of the total mass of the polishing agent (underlining supplied, see paragraph [0061], page 4). The weight average molecular weight of the water-soluble polymer having the ether bond, like polyoxyethylene polyglyceryl ether, is preferably 200 or more and 1000000 or less (see paragraphs [0077] and [0079], page 6). Hanano, however, fails to specifically disclose (1): the polishing agent substantially does not comprise abrasive grains as recited in claim 6; and (2) the weight average molecular weight of the polymer, i.e., polyoxyethylene polyglyceryl ether, in the range from 1,000 or more and 2,000,000 or less as recited in claim 13.
0.01 mass % based on the total mass of the polishing agent because this is one of the proportions taught by Hanano in paragraph [0061] and this amount, i.e., 0.01 mass % falls within the “substantially does not include abrasive grains” definition from Applicant’s specification which means that “the content of abrasive grains with respect to the total amount of the composition for surface treatment is 0.01% by mass or less” on page 25, lines 7-10.
	With respect to difference (2), regarding the weight average molecular weight of the polymer, i.e., polyoxyethylene polyglyceryl ether, considering that Hanano teaches that the weight average molecular weight of the polyoxyethylene polyglyceryl ether is preferably 200 or more and 1000000 or less as disclosed in  paragraphs [0079], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanano as applied to claims 1-3, 5, 7-8  and 14  above, and further in view of Asano.

Asano, an analogous art, teaches the incorporation of polystyrene sulfonic acid to improve the polishing rate of the composition (see paragraphs [0050]-[0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polystyrene sulfonic acid into the polishing composition of Hanano because this would improve the polishing rate of the composition as taught by Asano. 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 12-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                              /LORNA M DOUYON/                                                                           Primary Examiner, Art Unit 1761